Title: From George Washington to Thomas Jefferson, 3 March 1784
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon Mar. 3d 1784

The last Post brought me the enclosed letter, under cover from the Marquis de la Fayette.
If you have any News that you are at liberty to impart, it would be charity to communicate a little of it, to a body.
It is unnecessary, I hope, to repeat to you the assurances of the pleasure I should feel at seeing you at this retreat, or of the sincere esteem & regard with which I am—Dear Sir—Yr Most Obedt & very Hble Servt

Go: Washington


P.S. Has not Congress received a Memorial from Mr DeWitt, now, or lately Geographer to the Northern Army? The propositions

which are contained in the Copy, which he sent me, seem founded in equity. and with respect to himself, I can assure you that he is a modest, sensible, sober, and deserving young man—Esteemed a very good Mathematician, & well worthy encouragement.


G.W.
